Ames, J.
Under his general answer denying each and every averment of the plaintiff’s declaration, the defendant only puts in issue the facts necessary to be proved by the plaintiff in order to make out a primá facie case. Davis v. Travis, 98 Mass. 222. The justification set up by the defendant was therefore inadmissible by the terms of the practice act. Gen. Sts. c. 129, § 17. Levi v. Brooks, 121 Mass. 501. But, independently of any question of pleading, the supposed justification is insufficient.
It appears from the bill of exceptions that the plaintiff’s husband was the keeper of the almshouse, and that she was in charge of it at the time of the difficulty. She was rightfully in the room at the time it happened, and the defendant was a mere visitor. Whether it would have been reasonable and proper, under the circumstances, for the plaintiff to leave the room on being requested, is a question which is not for us to decide, and upon which we need express no opinion. There was nothing however in the priestly character of the defendant, or in the offices of religion which he was about to perform, that gave him the control of the room, or any legal authority to exclude or remove from it by force any person lawfully there. The case presented to us raises no question except as to the strict legal rights of the parties; and we are bound to say that the facts relied upon by the defendant in justification of his conduct do not, as a matter of law, furnish any defence. Exceptions overruled.